Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 09/06/2021 with Applicant Attorney Mr. Ernest Huang. An e-mail with proposed amendment was received from Mr. Ernest Huang on 09/08/2021 (attachment enclosed).
The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
1.            A method for multi task learning with incomplete labels for predictive maintenance, the method comprising:
	for the data having incomplete labeling to generate a plurality of predictive maintenance models:
processing the data through the multi-task learning (MTL) architecture comprising a neural network with generic layers and task specific layers for the plurality of predictive maintenance models configured to conduct tasks to determine outcomes for one or more components associated with the data, each task specific layer corresponding to one of the plurality of predictive maintenance models; wherein the generic layers are configured to provide, to the task specific layers, associated data to construct each of the plurality of predictive maintenance models; and executing the predictive maintenance models on subsequently recorded data; wherein the generic layers comprises long-short term memory (LSTM) layers connected to shared fully connected (FC) layers.

5.           A non-transitory computer readable medium, storing instructions for executing a process for multi task learning with incomplete labels for predictive maintenance, the instructions comprising:
for the data having incomplete labeling to generate a plurality of predictive maintenance models:
the multi-task learning (MTL) architecture comprising a neural network with generic layers and task specific layers for the plurality of predictive maintenance models configured to conduct tasks to determine outcomes for one or more components associated with the data, each task specific layer corresponding to one of the plurality of predictive maintenance models; wherein the generic layers are configured to provide, to the task specific layers, associated data to construct each of the plurality of predictive maintenance models; and executing the predictive maintenance models on subsequently recorded data; wherein the generic layers comprises long-short term memory (LSTM) layers connected to shared fully connected (FC) layers.

9.            A system for multi task learning with incomplete labels for predictive maintenance, the system comprising:
one or more components; and
an apparatus configured to receive the data from the one or more components, the apparatus comprising:
a processor, configured to, for the data having incomplete labeling to generate a plurality of predictive maintenance models:
process the data through the multi-task learning (MTL) architecture comprising a neural network with generic layers and task specific layers for the plurality of predictive maintenance models configured to conduct tasks to determine outcomes for the one or more components associated with the data, each task specific layer corresponding to one of the plurality of predictive maintenance models; wherein the generic layers are configured to provide, to the task specific layers, associated data to construct each of the plurality of predictive maintenance models; and execute the predictive maintenance models on subsequently recorded data from the one or more components; wherein the generic layers comprises long-short term memory (LSTM) layers connected to shared fully connected (FC) layers.


13.          (Canceled).
 
Allowable Subject Matter
The claims 1-12 are allowed.  Specifically, the independent Claims 1, 5 and 9 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. Regarding Claim 13 (cancelled)

Reasons for allowance
Regarding prior art, Claims 1, 5 and 9. Though the prior arts teach , 
a) Cheng et al. (US 2021/0064998) discloses methods and systems for unsupervised multivariate time series trend detection for group behavior analysis and 
b) Ravi et al.  (US 10,748,066) discloses a recurrent neural network can use some or all of the internal state of the network from a previous time step in computing an output at a current time step. An example of a recurrent neural network is a long short term (LSTM) neural network that includes one or more LSTM memory blocks. Each LSTM memory block can include one or more cells that each include an input gate, a forget gate, and an output gate that allow the cell to store previous states for the cell, e.g., for use in generating a current activation or to be provided to other components of the LSTM neural network.
c) Sainath et al. (US 10,403,269) discloses  Long short-term memory (“LSTM”) Recurrent Neural Networks are good for sequential tasks, and are therefore useful in modeling longer term temporal structure.
d) Bengio et al. (US 10,140,980) discloses the neural network 327 to receive predictions or probabilities of the acoustic states in different windows of the utterance. The computing system 320 may provide the neural network outputs 329 to, for example, weighted finite state transducers that approximate a hidden Markov model (HMM), which may include information about a lexicon indicating the phonetic units of words, a grammar, and a language model that indicates likely sequences of words. The output of the HMM can be a word lattice from which the transcription 330 may be derived. The computing system 320 then provides the transcription 330 to the client device 310 over the network 330.
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically
 Claims 1, 5 and 9:  “processing the data through the multi-task learning (MTL) architecture comprising a neural network with generic layers and task specific layers for the plurality of predictive maintenance models configured to conduct tasks to determine outcomes for one or more components associated with the data, each task specific layer corresponding to one of the plurality of predictive maintenance models; wherein the generic layers are configured to provide, to the task specific layers, associated data to construct each of the plurality of predictive maintenance models; and executing the predictive maintenance models on subsequently recorded data; wherein the generic layers comprises long-short term memory (LSTM) layers connected to shared fully connected (FC) layers”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864